      Case 8:15-cr-00317-DKC Document 706 Filed 07/10/20 Page 1 of 5



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MARYLAND

                                   :
UNITED STATES OF AMERICA
                                   :

     v.                            :   Criminal No. DKC 15-0317-3

                                   :
GEORGE EARL GEE
                                   :

                     MEMORANDUM OPINION AND ORDER

     George Earl Gee is currently serving a 216-month sentence

for his conviction for conspiracy to distribute and possess with

intent to distribute controlled substances.         He has filed motions

seeking a reduction of his sentence pursuant to Section 404 of the

First Step Act (ECF No. 683), for compassionate release (ECF No.

684), and for the appointment of counsel (ECF No. 682).1           For the

following reasons, the motions will be denied.

     There is, of course, no constitutional right to counsel in

post-conviction    proceedings,    although   the    court   may    appoint

counsel for an indigent petitioner in appropriate circumstances.

At this juncture, appointment of counsel is not appropriate.           Mr.

Gee is able to articulate the facts and grounds for relief in the

instant matter without notable difficulty.

     Mr. Gee was sentenced initially on March 27, 2017.            The Fair

Sentencing Act of 2010 had been signed into law on August 3, 2010.


     1    Other pending motions will be resolved separately.
         Case 8:15-cr-00317-DKC Document 706 Filed 07/10/20 Page 2 of 5



It did not apply to those sentenced before its effective date.

The    First   Step   Act    was   adopted   in   2018,   and   provides   that,

notwithstanding Dorsey v. United States, 567 U.S. 260 (2102),

certain persons may seek a retroactively reduced sentence. Section

404(b) provides:       “A court that imposed a sentence for a covered

offense may . . . impose a reduced sentence as if sections 2 and

3 of the Fair Sentencing Act of 2010 were in effect at the time

the covered offense was committed.”               Section 404(a) defines a

“covered offense” as a violation of a federal criminal statute,

the statutory penalties for which were modified by section 2 or 3

of the Fair Sentencing Act that was committed before August 3,

2010.     Because Mr. Gee was sentenced after the enactment of the

Fair     Sentencing    Act     was   incorporated     into      the   Sentencing

Guidelines and thus applied to his sentence, he is not entitled to

a sentence reduction.

        Ordinarily, “[t]he court may not modify a term of imprisonment

once it has been imposed.”            18 U.S.C. § 3582(c) (2018).          This

general rule is subject to certain exceptions, including the

compassionate      release    provision,     which   allows     the   Bureau   of

Prisons (“BOP”) to seek a modification of a prisoner’s sentence.

See id. § 3582(c)(1)(A).           Under the First Step Act of 2018, the

compassionate release provision was modified to allow prisoners

also to seek a sentencing reduction directly from the Court.                   The

provision now provides, in relevant part, that:

                                             2
         Case 8:15-cr-00317-DKC Document 706 Filed 07/10/20 Page 3 of 5



             The   court  may   not   modify   a  term   of
             imprisonment once it has been imposed except
             that:
             (1) in any case that—
             (A) the court, upon motion of the Director of
             the Bureau of Prisons, or upon motion of the
             defendant after the defendant has fully
             exhausted all administrative rights to appeal
             a failure of the Bureau of Prisons to bring a
             motion on the defendant’s behalf or the lapse
             of 30 days from the receipt of such request by
             the warden of the defendant’s facility,
             whichever is earlier, may reduce the term of
             imprisonment (and may impose a term of
             probation or supervised release with or
             without conditions that does not exceed the
             unserved portion of the original term of
             imprisonment), after considering the factors
             set forth in section 3553(a) to the extent
             that they are applicable, if it finds that—

             (i) extraordinary and compelling                 reasons
             warrant such a reduction;

                                   *      *       *

             and that such a reduction is consistent with
             applicable policy statements issued by the
             Sentencing Commission[.]

     Mr. Gee relates that he has high blood pressure and a

“cholesterol problem.” Additionally, he tore his ACL while playing

soccer in 2018 and, at the time the motion was filed, he was in

the Butner Federal Medical Center awaiting surgery.                 He requests

home confinement and states that he’s concerned he’ll contract the

COVID-19 virus.       He alleges he fits “all the criteria” and has a

current release date in 2030.            (ECF No. 684).

     While all share the concern over the public health challenges

caused     by   COVID-19,    and       appreciate     the   heightened   anxiety

                                              3
      Case 8:15-cr-00317-DKC Document 706 Filed 07/10/20 Page 4 of 5



experienced by those incarcerated in correctional facilities, the

generalized and unspecific reasons stated by Mr. Gee do not satisfy

the standard for compassionate release.            See, e.g., United States

v. Hood, 2020 WL 2091070 (W.D.N.C. April 30, 2020) (“Without a

particularized susceptibility to the disease and a particularized

risk of contracting the disease at his prison facility, . . .

Defendant   has   not   shown   that    ‘extraordinary      and    compelling

reasons’ warrant his release.”)        As pointed out by others, the BOP

has instituted enhanced health and safety regulations to combat

the spread of the disease.      See also, United States v. Humphries,

2020 WL 2331247 (W.D.N.C. May 11, 2020) (“[T]he mere fact that the

Defendant faces a potential risk of contracting COVID-19 is not

sufficient to justify his release.           As the Court of Appeals for

the Third Circuit recently noted, ‘the mere existence of COVID-19

in society and the possibility that it may spread to a particular

prison alone cannot independently justify compassionate release,

especially considering BOP’s statutory role, and its extensive and

professional efforts to curtail the virus’s spread.’”) (quoting

United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020)).

     Mr. Gee provides no other specific reasons to support his

request   for   compassionate   release      and   no   evidence   that   he’s

exhausted his administrative remedies, i.e., that his request was

first submitted to and denied by the Warden.



                                         4
         Case 8:15-cr-00317-DKC Document 706 Filed 07/10/20 Page 5 of 5



        Accordingly, it is this 10th day of July, 2020, by the United

States District Court for the District of Maryland hereby ORDERED

that:

        1.   The motion to modify/reduce sentence under 18 U.S.C. §

3582(c)(1)(B) and the First Step Act, enacted by Congress and

signed into federal law on December 21, 2018, by President Trump

making the provisions of the Fair Sentencing Act retroactive to

all defendants sentenced under crack offense filed by George Earl

Gee (ECF No. 683) BE, and the same hereby IS, DENIED.

        2.   The motion for compassionate release (ECF No. 684) BE,

and the same hereby IS, DENIED;

        3.   The motion for the appointment of counsel (ECF No. 682)

BE, and the same hereby IS, DENIED; and

        4.   The clerk IS DIRECTED to mail a copy of this Memorandum

and Order to Mr. Gee and to transmit same to counsel of record.


                                               /s/
                                     DEBORAH K. CHASANOW
                                     United States District Judge




                                          5
